DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 07/29/2022 has been considered and entered.  The response has been considered but was not found to be persuasive as the inventive examples was not found to be commensurate in scope with the claims.  The amendment also constitutes new matter which necessitates new grounds of rejections.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6 – 8, 16, 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amendment requires that compositions having 1 to 5% of lithium comprising thickener and up to 18% of other additives besides the polar wax demonstrates improved and unexpected results which is new matter.  While the inventive example 5 allows up to 6% of thickener, it is solely a diurea thickener which does not comprise a lithium thickener.  All inventive compositions comprising lithium thickener strictly requires 2% thickener.  While the inventive examples allow for the presence of other additive, there is no example that allows for up to 18% of additives in the inventive composition which constitutes new matter.  The inventive examples relied upon for demonstrating unexpected results do not support the amounts of the lithium-comprising thickener and additives as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6 – 8, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (JP 2006-89575) 
In regards to claims 1, Arai teaches grease composition for sliding members [0001].  The composition comprises base oil such as mineral or synthetic oil such as polyolefin oil obtained from ethylene and -olefin having 5 to 12 carbon atoms [0017 – 0019].  The base oil can comprise a combination of base oils [0022].  The base oil has kinematic viscosity at 100ºC (Kv100) of from 1 to 2000 mm2/s (cSt) [0027].  Synthetic oils such as polyolefins have viscosity index of at least 120 and thus provides a calculated Kv40 of from about 5 cSt or more to about 450,000 cSt or less.  For the preferred Kv100 range of from 5 to 500 cSt, the Kv40 would be from about 26 cSt to about 33,500 cSt which overlaps the claimed range [0027].  The composition comprises the base oil in amounts of from 50% to 95% [0028].
The composition comprises a thickener comprising a lithium soap [0030].  The thickener is present at preferably from 3% to 35% in the composition [0047].  The composition can comprise polytetrafluoroethylene (ptfe) in amounts of from 0.5 to 10% by weight of the composition [0049].  The composition can comprise other optional additives such as solid lubricants such as melamine cyanurate, waxes, viscosity index improvers etc. [0056].  Boron nitride particles as additives can be present at from 0.1 to 10% in the composition [0051].  Other ingredients include waxes such as natural or synthetic waxes including an ester wax, amide wax of higher fatty acids etc. [0057].  Higher fatty acids include stearic acid, and thus stearlyamide (stearic acid amide) waxes and ester waxes are provided [see 0060].  
Wax of higher fatty acids are known to include castor wax in the group of waxy agents for grease as recited above.  For instance, Hino et al. (US 2016/0265589) teaches use of thixotropic agents in grease for sliding members including fatty acid amides such as stearylamide, and fatty acid esters such as castor wax (i.e., hydrogenated castor oil) etc. [0041].  Thus, at least in view of Hino the use of hydrogenated castor oil is interchangeable with other waxes such as stearylamide etc. and/or are known fatty acid ester waxes for use in greases for sliding members, and persons of ordinary skill in the art at the time the claims were filed would have found it obvious to have used castor wax in place of other fatty acid ester waxes or other fatty acid amides in Arai according to their known equivalent use.
Arai teaches the base oil can be one or more base oils such as polyolefin oil, ester oil, ether oil, silicone oil etc., which can be used solely or in combination of two or more different lubricating oils [0022].  The polyolefin is a preferred oil which can be used solely at 100% in the composition.  In the examples, Arai allows for the copolymer to be present at 30% in the base oil according to applicants’ response dated 08/25/2020.  Thus, generally the amounts of polyolefin in the base oil can range from 30% to 100% which overlaps the claimed range.  The base oil is 50 to 90%, thickener is 3 to 35% and ptfe addtive is 0.5 to 10%, thus the presence of other additives such as wax is calculated to be in minor amounts of about 0 to about 35% in the grease composition.
Also, Arai teaches certain oils such as silicone oil, ester oil, mineral oil etc., cannot be used solely as there would be adverse effect on electrical contact, wettability, friction properties, and resin member or rubber member [0023 – 0025].  Thus, such oils when present will be used in minor amounts, and when used in combination with preferred oils such as polyolefin oil (i.e., which can be present at up to 100%) will allow for amounts of polyolefin oils overlapping the claimed range.
It is noted that in general, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Alternatively, Carey et al. (US 2010/0105585) teaches greases having high viscosity polyolefins (PAOs) in base oil blends which can comprise high viscosity PAO’s which can have Kv40 of up to 30,000 cSt, such as 1749 cSt and present in amounts of from 1 to 90%, and other lower viscosity oils in amounts of 5 to 50%, when such high viscosity oils [0059, Table 2].  Carey teaches the oil or grease useful for lubricating gears, bearings and hydraulic components and are thus like the grease of Arai useful for bearings and for brakes which are hydraulic parts [0008, 0024]. 
Persons of ordinary skill in the art at the time the claims were filed would have found it obvious to have used the amounts of high viscosity polyolefins and other low viscosity oils in the amounts recited by Carey in the grease of Arai, as Carey teaches useful amounts of base oils for greases comprising blends of oils.  The blend provides amounts of polyolefin which overlaps the claimed range.
In regards to claim 6, Arai, or Arai in view of Carey, teaches the composition.  Arai teaches the composition which comprises base oil at 50 to 90%, thickener at 3 to 35% and ptfe at 0.5 to 10%, thus the presence of other additives such as wax is calculated to be in minor amounts of about 0 to about 35% in the grease composition.
In regards to claims 7, 8, Arai, or Arai in view of Carey, teaches the composition.  Arai teaches the grease having the claimed compounds and which will be present in amounts overlapping the claimed ratio.
In regards to claim 16, Arai, or Arai in view of Carey, teaches the composition.  Arai teaches the thickener can be lithium stearate as claimed [0030].
In regards to claim 17, Arai, or Arai in view of Carey, teaches the composition.  Arai teaches the composition can comprise ptfe which are solid lubricants in amounts of from 0.5 to 10% and/or boron nitride which are solid lubricant in amounts of from 0.1 to 10% [0049 – 0051].

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicants allege that the inventive examples demonstrate that the claimed composition exhibits unexpected results.
It is noted that a demonstration of unexpected results cannot overcome rejections based on new matter.
The inventive examples are not commensurate in scope with the claims.
While the claims allow for lithium-containing thickener to be present at from 1 to 5%, the inventive examples strictly require that the lithium-containing thickener is present at 2% which does not support the breadth of the claims.
While the claims allow for the presence of additives at up to 18% in the composition, the inventive examples only allow for additives to be present at a maximum of 7% in the composition which does not support the breadth of the claims.
Applicants have thus failed to provide inventive examples that are commensurate in scope with the claims for demonstrating unexpected results sufficient to rebut the case of obviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771